UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-2352


GARY DUEY DULA,

                  Plaintiff - Appellant,

             v.

NATIONAL SECURITY AGENCY; ITT CORPORATION; NORTHROP GRUMMAN
CORPORATION,

                  Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:08-cv-00427-DKC)


Submitted:    August 20, 2009                   Decided: August 24, 2009


Before WILKINSON and      MICHAEL,    Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary Duey Dula, Appellant Pro Se. Michael Patrick Grady, Allen
F.   Loucks,  Assistant   United  States   Attorneys,  Baltimore,
Maryland; Adam Harrison Garner, MCGUIREWOODS, LLP, Baltimore,
Maryland; Aniya M. Dunkley, Charys Scotton Williams, MORGAN
LEWIS & BOCKIUS, LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gary   Duey    Dula   appeals   the    district      court’s   order

dismissing    Dula’s     complaint   and   denying     him   injunctive       and

mandamus   relief.       We   have   reviewed    the   record    and   find    no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.        Dula v. Nat’l Sec. Agency, No. 8:08-cv-

00427-DKC (D. Md. Nov. 4, 2008).            We deny Dula’s motions for

mandamus and general relief.           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                       AFFIRMED




                                       2